Citation Nr: 1603338	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-20 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to September 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a hearing at the RO in March 2012 and a Travel Board hearing in October 2015 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcripts are of record.  

The Veteran's claims files are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

During the pendency of the appeal, in correspondence dated in February 2014, the Veteran withdrew the issue of entitlement to service connection for a back disorder from appellate consideration.


FINDING OF FACT

The Veteran does not have permanent and total service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 are not met. 38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. § 3.807 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In this matter, further assistance is not warranted because the claim cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994.

Pertinent Law and Regulations

Dependents' Educational Assistance allowance under Chapter 35, Title 38, United States Code may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the veteran: (1) was discharged from service under conditions other than dishonorable or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power.  38 C.F.R. § 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807 (2015).

Factual Background and Legal Analysis

The record reflects that service connection is in effect for left knee, status post total knee arthroplasty, rated 30 percent disabling, residuals of shell fragment wounds involving both lower extremities and right upper buttock with neuropathy, left lower extremity, rated 20 percent disability, residuals of left medial meniscectomy with arthritis, rated 10 percent disabling, retained foreign body of the right knee, rated 10 percent disabling, arthritis of the right knee due to shell fragment wounds, rated 10 percent disabling, painful scars of the right buttock, rated 10 percent disabling, otitis externa, rated 10 percent disabling, tinnitus, rated 10 percent disabling, depressive disorder, also claimed as posttraumatic stress disorder, associated with bilateral lower extremity disability, evaluated as 10 percent disabling, bilateral hearing loss, rated noncompensably disabling, traumatic brain injury with headaches, noncompensably percent disabling, and surgical scar of the left knee, status post total knee arthroplasty, noncompensably percent disabling.  A combined disability evaluation of 80 percent is in effect for service-connected disabilities.

In this case, although the Veteran was honorably discharged, he does not currently have a permanent total service-connected disability.  Indeed, the Veteran's service-connected disabilities, as delineated above, are rated no more than from zero to 30 percent disabling.  Accordingly, the Board finds that the appellant does not meet the criteria for DEA benefits as a matter of law and basic eligibility is not established. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Dependents Educational Assistance under 38 U.S.C.A. Chapter 35 is not established.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


